

EXHIBIT 10.5


THIS COMMON STOCK PURCHASE WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT, THE RULES AND REGULATIONS
THEREUNDER OR THE PROVISIONS OF THIS COMMON STOCK PURCHASE WARRANT.


Number of Shares of Common Stock: __________
Warrant No. W07-PPW____


COMMON STOCK PURCHASE WARRANT


To Purchase Common Stock of


THERMOENERGY CORPORATION


THIS IS TO CERTIFY THAT __________, or registered assigns, is entitled, at any
time from the Closing Date (as hereinafter defined) to the Expiration Date (as
hereinafter defined), to purchase from ThermoEnergy Corporation, a Delaware
corporation (the “Company”), _______ shares of Common Stock (as hereinafter
defined and subject to adjustment as provided herein), in whole or in part,
including fractional parts, at a purchase price per share as set forth in
Section 2.5, subject to adjustment as provided herein (the “Warrant Price”), all
on the terms and conditions and pursuant to the provisions hereinafter set
forth.


1. DEFINITIONS


As used in this Common Stock Purchase Warrant (this “Warrant”), the following
terms shall have the respective meanings set forth below:


“Acceleration Notice” shall have the meaning set forth in Section 2.4.


“Business Day” shall mean any day that is not a Saturday or Sunday or a day on
which banks are required or permitted to be closed in the City of New York.


“Closing Date” shall mean _______, 2007.
 
“Commission” shall mean the Securities and Exchange Commission or any other
federal agency then administering the Securities Act and other federal
securities laws.


“Common Stock” shall mean (except where the context otherwise indicates) the
Common Stock, par value $.001 per share, of the Company as constituted on the
Closing Date, and any capital stock into which such Common Stock may thereafter
be changed, and shall also include (i) capital stock of the Company of any other
class (regardless of how denominated) issued to the holders of shares of Common
Stock upon any reclassification thereof which is also not preferred as to
dividends or assets over any other class of stock of the Company and which is
not subject to redemption and (ii) shares of common stock of any successor or
acquiring corporation received by or distributed to the holders of Common Stock
of the Company in the circumstances contemplated by Section 4.4.


“Convertible Securities” shall mean evidences of indebtedness, shares of stock
or other securities which are convertible into or exchangeable, with or without
payment of additional consideration in cash or property, for shares of Common
Stock, either immediately or upon the occurrence of a specified date or a
specified event.
 

--------------------------------------------------------------------------------


 
 “Early Expiration Date” shall have the meaning set forth in Section 2.4.


 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.


 “Exercise Period” shall mean the period during which this Warrant is
exercisable pursuant to Section 2.1.


 “Expiration Date” shall mean _________ 2010 or such earlier date as may be
determined pursuant to Section 2.4.


“Fundamental Corporate Change” shall have the meaning set forth in Section 4.4.


 “GAAP” shall mean generally accepted accounting principles in the United States
of America as from time to time in effect.
 
“Holder” shall mean the Person in whose name the Warrant or Warrant Stock set
forth herein is registered on the books of the Company maintained for such
purpose.


 “Market Price” shall mean, on any date of determination,(i) the closing price
of a share of Common Stock on such day as reported on the principal Trading
Market (other than the OTC Bulletin Board) on which the Common Stock is listed
or traded, or (ii) if the Common Stock is not listed on a Trading Market (other
than the OTC Bulletin Board), the closing bid price for a share of Common Stock
on such day in the over-the-counter market, as reported by the OTC Bulletin
Board, or (iii) if the Common Stock is not then listed or quoted on the OTC
Bulletin Board, the closing bid price for a share of Common Stock on such day in
the over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices).


“Other Property” shall have the meaning set forth in Section 4.4.
 
 “Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, incorporated organization, association, corporation,
institution, public benefit corporation, entity or government (whether federal,
state, county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof).


“Restricted Common Stock” shall mean shares of Common Stock which are, or which
upon their issuance on their exercise of this Warrant would be, evidenced by a
certificate bearing the restrictive legend set forth in Section 9.1(a).
 
  “Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.


 “Securities Purchase Agreement” shall mean that certain Securities Purchase
Agreement dated as of the Closing Date between the Company and the several
Investors named therein (including the initial Holder of this Warrant).
 
-2-

--------------------------------------------------------------------------------


 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the
Common Stock is not then listed or quoted on the OTC Bulletin Board, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding to its functions of reporting prices); provided, that in the
event that the Common Stock is not listed or quoted as set forth in (i), (ii)
and (iii) hereof, then Trading Day shall mean a Business Day.


 “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ National Market, the NASDAQ Small Cap Market
or OTC Bulletin Board on which the Common Stock is listed or quoted for trading
on the date in question.


 “Transfer” shall mean any disposition of any Warrant or Warrant Stock or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the
Securities Act.


 “Transfer Notice” shall have the meaning set forth in Section 9.2.


“Warrant Stock” shall mean the shares of Common Stock purchased by the holders
of the Warrants upon the exercise thereof.


 “Warrants” shall mean this Warrant and all other warrants issued pursuant to
the Securities Purchase Agreement and all warrants issued upon transfer,
division or combination of, or in substitution for, any thereof. All Warrants
shall at all times be identical as to terms and conditions and date, except as
to the number of shares of Common Stock for which they may be exercised.


2. EXERCISE OF WARRANT


2.1 Manner of Exercise


From and after the Closing Date and until 5:00 p.m., New York time, on the
Expiration Date, Holder may exercise this Warrant, on any Business Day, for all
or any part of the number of shares of Common Stock purchasable hereunder.


In order to exercise this Warrant, in whole or in part, Holder shall deliver to
the Company at its principal office at 124 West Capitol Avenue, Suite 880,
Little Rock, AR 72201, or at the office or agency designated by the Company
pursuant to Section 12, (i) a written notice of Holder’s election to exercise
this Warrant, which notice shall specify the number of shares of Common Stock to
be purchased, (ii) payment of the Warrant Price in cash or wire transfer or
cashier’s check drawn on a United States bank and (iii) this Warrant. Such
notice shall be substantially in the form of the subscription form appearing at
the end of this Warrant as Exhibit A, duly executed by the Holder or its agent
or attorney. Upon receipt of the items referred to in clauses (i), (ii) and
(iii) above, the Company shall, as promptly as practicable, and in any event
within five Business Days thereafter, execute or cause to be executed and
deliver or cause to be delivered to Holder a certificate or certificates
representing the aggregate number of full shares of Common Stock issuable upon
such exercise, together with cash in lieu of any fraction of a share, as
hereinafter provided. The stock certificate or certificates so delivered shall
be, to the extent possible, in such denomination or denominations as the Holder
shall request in the notice and shall be registered in the name of the Holder
or, subject to Section 9, such other name as shall be designated in the notice.
This Warrant shall be deemed to have been exercised and such certificate or
certificates shall be deemed to have been issued, and Holder or any other Person
so designated to be named therein shall be deemed to have become a holder of
record of such shares for all purposes, as of the date the notice, together with
the cash or check or wire transfer of funds and this Warrant, is received by the
Company as described above and all taxes required to be paid by the Holder, if
any, pursuant to Section 2.2 prior to the issuance of such shares have been
paid. If this Warrant shall have been exercised in part, the Company shall, at
the time of delivery of the certificate or certificates representing Warrant
Stock, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased shares of Common Stock called for by this Warrant,
which new Warrant shall in all other respects be identical with this Warrant,
or, at the request of the Holder, appropriate notation may be made on this
Warrant and the same returned to the Holder. Notwithstanding any provision
herein to the contrary, the Company shall not be required to register shares in
the name of any Person who acquired this Warrant (or part hereof) or any Warrant
Stock otherwise than in accordance with this Warrant.
 
-3-

--------------------------------------------------------------------------------


 
2.2 Payment of Taxes and Charges


All shares of Common Stock issuable upon the exercise of this Warrant pursuant
to the terms hereof shall be validly issued, fully paid and nonassessable,
freely tradable and without any preemptive rights. The Company shall pay all
expenses in connection with, and all taxes and other governmental charges that
may be imposed with respect to, the issuance or delivery thereof, unless such
tax or charge is imposed by law upon Holder, in which case such taxes or charges
shall be paid by Holder. The Company shall not be required, however, to pay any
tax or other charge imposed in connection with any transfer involved in the
issuance of any certificate for shares of Common Stock issuable upon exercise of
this Warrant in any name other than that of Holder, and in such case the Company
shall not be required to issue or deliver any stock certificate until such tax
or other charge has been paid or it has been established to the satisfaction of
the Company that no such tax or other charge is due.


2.3 Fractional Shares


The Company shall not be required to issue a fractional share of Common Stock
upon exercise of any Warrant. As to any fraction of a share which Holder would
otherwise be entitled to purchase upon such exercise, the Company shall pay a
cash adjustment in respect of such final fraction in an amount equal to the same
fraction of the Market Price per share of Common Stock as of the Closing Date.


2.4 Early Expiration


If at any time the Market Price for the Common Stock equals or exceeds 125% of
the Warrant Price for a period of thirty (30) consecutive Trading Days, then the
Company may, by notice to the holders of the Warrants (the “Acceleration
Notice”), accelerate the Expiration Date of all of the Warrants to such date as
shall be determined by the Company in its sole discretion and set forth in the
Acceleration Notice (the “Early Expiration Date”), which Early Expiration Date
shall be not less than sixty (60) days, nor more than ninety (90) days, after
the date of the Acceleration Notice. From and after the date of the Acceleration
Notice, the term “Expiration Date”, wherever used in this Warrant shall mean and
refer to the Early Expiration Date.


2.5 Exercise Price


The Exercise Price shall be the daily volume weighted average price (“VWAP”) per
share of the Common Stock for the three hundred and fifty six (356) day period
immediately preceding (but not including) the date on which this Warrant is
exercised, (i) as reported on the principal Trading Market on which the Common
Stock is listed or traded, or (ii) if the Common Stock is not listed on a
Trading Market, the closing bid price for a share of Common Stock on each such
day in the over-the-counter market, as reported by the OTC Bulletin Board, or
(iii) if the Common Stock is not then listed or quoted on the OTC Bulletin
Board, the closing bid price for a share of Common Stock on each such day in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices), provided, however, that in no event shall the Exercise
Price be (i) less than $0.75 per share (the “Minimum Exercise Price”) or (ii)
greater than $1.50 per share(the “Maximum Exercise Price”).


-4-

--------------------------------------------------------------------------------




 3. TRANSFER, DIVISION AND COMBINATION


3.1 Transfer


Subject to compliance with Section 9, transfer of this Warrant and all rights
hereunder, in whole or in part, shall be registered on the books of the Company
to be maintained for such purpose, upon surrender of this Warrant at the
principal office of the Company referred to in Section 2.1 or the office or
agency designated by the Company pursuant to Section 12, together with a written
assignment of this Warrant substantially in the form of Exhibit B hereto duly
executed by Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall, subject to Section 9, execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denomination specified in such instrument of assignment, and shall
issue to the assignor a new Warrant evidencing the portion of this Warrant not
so assigned, and this Warrant shall promptly be canceled. A Warrant, if properly
assigned in compliance with Section 9, may be exercised by a new Holder for the
purchase of shares of Common Stock without having a new warrant issued.


3.2 Division and Combination


Subject to Section 9, this Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office or agency of the
Company, together with a written notice specifying the names and denominations
in which new Warrants are to be issued, signed by Holder or its agent or
attorney. Subject to compliance with Sections 3.1 and 9, as to any transfer
which may be involved in such division or combination, the Company shall execute
and deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to
be divided or combined in accordance with such notice.
 
3.3 Expenses


The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrants or Warrants under this Section 3.


 3.4 Maintenance of Books


The Company agrees to maintain, at its aforesaid office or agency, books for the
registration and the registration of transfer of the Warrants.


 4. ADJUSTMENTS


The number of shares of Common Stock for which this Warrant is exercisable, or
the price at which such shares may be purchased upon exercise of this Warrant,
shall be subject to adjustment from time to time as set forth in this Section 4.
The Company shall give Holder notice of any event described below which requires
an adjustment pursuant to this Section 4 at the time of such event.


-5-

--------------------------------------------------------------------------------


  
4.1 Stock Dividends, Subdivisions and Combinations


  If at any time the Company shall:


  (a) take a record of the holders of its Common Stock for the purpose of
entitling them to receive a dividend payable in, or other distribution of,
Additional Shares of
Common Stock;
 
  (b) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock; or
 
  (c) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock; then (i) the number of shares of Common Stock for which
this Warrant is exercisable immediately after the occurrence of any such event
shall be adjusted to equal the number of shares of Common Stock which a record
holder of the same number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the occurrence of such event would own or be
entitled to receive after the happening of such event, and (ii) the Current
Warrant Price shall be adjusted to equal (A) the Current Warrant Price
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment divided by (B) the number of
shares for which this Warrant is exercisable immediately after such adjustment.


4.2 Certain Other Distributions


  If at any time the Company shall take a record of the holders of its Common
Stock for the purpose of entitling them to receive any dividend or other
distribution of:


  (a) cash;
 
  (b) any evidences of its indebtedness, any shares of its stock or any other
securities or property of any nature whatsoever (other than cash, Convertible
Securities or Additional Shares of Common Stock); or


  (c) any warrants or other rights to subscribe for or purchase any evidences of
its indebtedness, any shares of its stock or any other securities or property of
any nature whatsoever (other than cash, Convertible Securities or Additional
Shares of Common Stock); then, upon exercise of this Warrant, Holder shall be
entitled to receive such dividend or distribution as if Holder had exercised the
Warrant prior to the date of such dividend or distribution. A reclassification
of the Common Stock (other than a change in par value, or from par value to no
par value or from no par value to par value) into shares of Common Stock and
shares of any other class of stock shall be deemed a distribution by the Company
to the holders of its Common Stock of such shares of such other class of stock
within the meaning of this Section 4.2 and, if the outstanding shares of Common
Stock shall be changed into a larger or smaller number of shares of Common Stock
as a part of such reclassification, such change shall be deemed a subdivision or
combination, as the case may be, of the outstanding shares of Common Stock
within the meaning of Section 4.1.  


4.3 Other Provisions Applicable to Adjustments under this Section


  The following provisions shall be applicable to the making of adjustments of
the number of shares of Common Stock for which this Warrant is exercisable and
the Current Warrant Price provided for in this Section 4:


  (a)  When Adjustments to be Made. The adjustments required by this Section 4
shall be made whenever and as often as any specified event requiring an
adjustment shall occur. For the purpose of any adjustment, any specified event
shall be deemed to have occurred at the close of business on the date of its
occurrence.
 
-6-

--------------------------------------------------------------------------------


 
  (b) Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
1/10th of a share.
 
  (c) When Adjustment not Required. If the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled.


  (d) Challenge to Good Faith Determination. Whenever the Board of
Directors of the Company shall be required to make a determination in good faith
of the fair value of any item under this Section 4, such determination may be
challenged in good faith by the Holder, and any dispute shall be resolved by an
investment banking firm of recognized national standing selected by the Company
and acceptable to Holder.


4.4 Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets


  In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another Person (where the Company is
not the survivor or where there is a change in or distribution with respect to
the Common Stock of the Company), or sell, convey, transfer or otherwise dispose
of all or substantially all its property, assets or business to another Person,
or effectuate a transaction or series of related transactions in which more than
50% of the voting power of the Company is disposed of (each, a “Fundamental
Corporate Change”) and, pursuant to the terms of such Fundamental Corporate
Change, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Company, then Holder shall have the right thereafter to receive, upon
exercise of the Warrant, such number of shares of common stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and Other Property as is receivable upon or as a result of such Fundamental
Corporate Change by a holder of the number of shares of Common Stock for which
this Warrant is exercisable immediately prior to such Fundamental Corporate
Change. In case of any such Fundamental Corporate Change, the successor or
acquiring corporation (if other than the Company) shall expressly assume the due
and punctual observance and performance of each and every covenant and condition
of this Warrant to be performed and observed by the Company and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined by resolution of the Board of Directors of the
Company) in order to provide for adjustments of shares of Common Stock for which
this Warrant is exercisable which shall be as nearly equivalent as practicable
to the adjustments provided for in this Section 4. For purposes of this Section
4.4, “common stock of the successor or acquiring corporation” shall include
stock of such corporation of any class which is not preferred as to dividends or
assets over any other class of stock of such corporation and which is not
subject to redemption and shall also include any evidences of indebtedness,
shares of stock or other securities which are convertible into or exchangeable
for any such stock, either immediately or upon the arrival of a specified date
or the happening of a specified event and any warrants or other rights to
subscribe for or purchase any such stock. The foregoing provisions of this
Section 4.4 shall similarly apply to successive Fundamental Corporate Change.
 
-7-

--------------------------------------------------------------------------------


 
4.5 Other Action Affecting Common Stock


  In case at any time or from time to time the Company shall take any action in
respect of its Common Stock, other than any action described in this Section 4,
which would have a materially adverse effect upon the rights of Holder, the
number of shares of Common Stock and/or the purchase price thereof shall be
adjusted in such manner as may be equitable in the circumstances, as determined
in good faith by the Board of Directors of the Company.


4.6 Certain Limitations


  Notwithstanding anything herein to the contrary, the Company agrees not to
enter into any transaction which, by reason of any adjustment hereunder, would
cause the Current Warrant Price to be less than the par value per share of
Common Stock.


5. NOTICES TO HOLDER
 
5.1 Notice of Adjustments


  Whenever the number of shares of Common Stock for which this Warrant is
exercisable, or whenever the price at which a share of such Common Stock may be
purchased upon exercise of the Warrants, shall be adjusted pursuant to Section
4, the Company shall forthwith prepare a certificate to be executed by the chief
financial officer of the Company setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment was calculated
(including a description of the basis on which the Board of Directors of the
Company determined the fair value of any evidences of indebtedness, shares of
stock, other securities or property or warrants or other subscription or
purchase rights referred to in Section 4.2), specifying the number of shares of
Common Stock for which this Warrant is exercisable and (if such adjustment was
made pursuant to Section 4.4 or 4.5) describing the number and kind of any other
shares of stock or Other Property for which this Warrant is exercisable, and any
change in the purchase price or prices thereof, after giving effect to such
adjustment or change. The Company shall promptly cause a signed copy of such
certificate to be delivered to the Holder in accordance with Section 14.2. The
Company shall keep at its office or agency designated pursuant to Section 12
copies of all such certificates and cause the same to be available for
inspection at said office during normal business hours by the Holder or any
prospective purchaser of a Warrant designated by Holder.
 
5.2 Notice of Corporate Action


If at any time:


  (a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right; or
 
  (b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation; or
 
-8-

--------------------------------------------------------------------------------


 
  (c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of such cases, the Company
shall give to Holder (i) at least 30 days’ prior written notice of the date on
which a record date shall be selected for such dividend, distribution or right
or for determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, and (ii) in the case of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up, at least 30 days’ prior
written notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause also shall specify (i) the date on which
any such record is to be taken for the purpose of such dividend, distribution or
right, the date on which the holders of Common Stock shall be entitled to any
such dividend, distribution or right, and the amount and character thereof, and
(ii) the date on which any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up is to take place and the time, if any such time is to be fixed, as of which
the holders of Common Stock shall be entitled to exchange their shares of Common
Stock for securities or other property deliverable upon such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up. Each such written notice shall be
sufficiently given if addressed to Holder at the last address of Holder
appearing on the books of the Company and delivered in accordance with Section
14.2.
 
  6. NO IMPAIRMENT


  The Company shall not by any action, including, without limitation, amending
its certificate of incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issuance or sale of securities or
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such actions as may
be necessary or appropriate to protect the rights of Holder against impairment.
Without limiting the generality of the foregoing, the Company will (a) not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (b) take all such action as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant, and (c) use its best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be necessary to enable the Company to perform its obligations
under this Warrant.


  Upon the request of Holder, the Company will at any time during the period
this Warrant is outstanding acknowledge in writing, in form satisfactory to
Holder, the continuing validity of this Warrant and the obligations of the
Company hereunder.


  7. RESERVATION AND AUTHORIZATION OF COMMON STOCK


  From and after the Closing Date, the Company shall at all times reserve and
keep available for issuance upon the exercise of Warrants such number of its
authorized but unissued shares of Common Stock as will be sufficient to permit
the exercise in full of all outstanding Warrants. All shares of Common Stock
which shall be so issuable, when issued upon exercise of any Warrant and payment
therefor in accordance with the terms of such Warrant, shall be duly and validly
issued and fully paid and nonassessable and not subject to preemptive rights.


  Before taking any action which would cause an adjustment reducing the Current
Warrant Price below the then par value, if any, of the shares of Common Stock
issuable upon exercise of the Warrants, the Company shall take any corporate
action which may be necessary in order that the Company may validly and legally
issue fully paid and nonassessable shares of such Common Stock at such adjusted
Current Warrant Price.
 
-9-

--------------------------------------------------------------------------------


 
  Before taking any action which would result in an adjustment in the number of
shares of Common Stock for which this Warrant is exercisable or in the Current
Warrant Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.


  8. TAKING OF RECORD; STOCK AND WARRANT TRANSFER BOOKS


In the case of all dividends or other distributions by the Company to the
holders of its Common Stock with respect to which any provision of Section 4
refers to the taking of record of such holders, the Company will in each case
take such a record and will take such record as of the close of business on a
Business Day. The Company will not at any time, except upon dissolution,
liquidation or winding up of the Company, close its stock transfer books or
Warrant transfer books so as to result in preventing or delaying the exercise or
transfer of any Warrant.


  9. RESTRICTIONS ON TRANSFERABILITY


  The Warrants and the Warrant Stock shall not be transferred, hypothecated or
assigned before satisfaction of the conditions specified in this Section 9,
which conditions are intended to ensure compliance with the provisions of the
Securities Act with respect to the Transfer of any Warrant or any Warrant Stock.
Holder, by acceptance of this Warrant, agrees to be bound by the provisions of
this Section 9.


  9.1 Restrictive Legend
 
  (a) Holder, by accepting this Warrant and any Warrant Stock agrees that this
Warrant and the Warrant Stock issuable upon exercise hereof may not be assigned
or otherwise transferred unless and until (i) the Company has received an
opinion of counsel for Holder that such securities may be sold pursuant to an
exemption from registration under the Securities Act or (ii) a registration
statement relating to such securities has been filed by the Company and declared
effective by the Commission. Each certificate for Warrant Stock issuable
hereunder shall bear a legend as follows until such securities have been sold
pursuant to an effective registration statement under the Securities Act:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND ARE
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS.”


  (b) Except as otherwise provided in this Section 9, the Warrant shall be
stamped or otherwise imprinted with a legend in substantially the following
form:


 “THIS COMMON STOCK PURCHASE WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT, THE RULES AND REGULATIONS
THEREUNDER OR THE PROVISIONS OF THIS COMMON STOCK PURCHASE WARRANT.
 
-10-

--------------------------------------------------------------------------------


 
  9.2 Notice of Proposed Transfers


  Prior to any Transfer or attempted Transfer of any Warrants or any shares of
Restricted Common Stock, the Holder shall give ten days’ prior written notice (a
“Transfer Notice”) to the Company of Holder’s intention to effect such Transfer,
describing the manner and circumstances of the proposed Transfer, and obtain
from counsel to Holder who shall be reasonably satisfactory to the Company, an
opinion that the proposed Transfer of such Warrants or such Restricted Common
Stock may be effected without registration under the Securities Act. After
receipt of the Transfer Notice and opinion, the Company shall, within five days
thereof, notify the Holder as to whether such opinion is reasonably satisfactory
and, if so, such holder shall thereupon be entitled to Transfer such Warrants or
such Restricted Common Stock, in accordance with the terms of the Transfer
Notice. Each certificate, if any, evidencing such shares of Restricted Common
Stock issued upon such Transfer shall bear the restrictive legend set forth in
Section 9.1(a), and the Warrant issued upon such Transfer shall bear the
restrictive legend set forth in Section 9.1(b), unless in the opinion of such
counsel such legend is not required in order to ensure compliance with the
Securities Act. Holder shall not be entitled to Transfer such Warrants or such
Restricted Common Stock until receipt of notice from the Company under this
Section 9.2 that such opinion is reasonably satisfactory.


  9.3 Termination of Restrictions


  Notwithstanding the foregoing provisions of Section 9, the restrictions
imposed by this Section upon the transferability of the Warrants, the Warrant
Stock and the Restricted Common Stock (or Common Stock issuable upon the
exercise of the Warrants) and the legend requirements of Section 9.1 shall
terminate as to any particular Warrant or share of Warrant Stock or Restricted
Common Stock (or Common Stock issuable upon the exercise of the Warrants) (i)
when and so long as such security shall have been effectively registered under
the Securities Act and disposed of pursuant thereto or (ii) when the Company
shall have received an opinion of counsel reasonably satisfactory to it that
such shares may be transferred without registration thereof under the Securities
Act. Whenever the restrictions imposed by Section 9 shall terminate as to this
Warrant, as hereinabove provided, the Holder hereof shall be entitled to receive
from the Company upon written request of the Holder, at the expense of the
Company, a new Warrant bearing the following legend in place of the restrictive
legend set forth hereon:


“THE RESTRICTIONS ON TRANSFERABILITY OF THE WITHIN WARRANT CONTAINED IN SECTION
9 HEREOF TERMINATED ON __________, _____, AND ARE OF NO FURTHER FORCE AND
EFFECT.”


All Warrants issued upon registration of transfer, division or combination of,
or in substitution for, any Warrant or Warrants entitled to bear such legend
shall have a similar legend endorsed thereon. Whenever the restrictions imposed
by this Section shall terminate as to any share of Restricted Common Stock, as
hereinabove provided, the holder thereof shall be entitled to receive from the
Company, at the Company’s expense, a new certificate representing such Common
Stock not bearing the restrictive legend set forth in Section 9.1(a).


  10. SUPPLYING INFORMATION


  The Company shall cooperate with Holder in supplying such information as may
be reasonably necessary for Holder to complete and file any information
reporting forms presently or hereafter required by the Commission as a condition
to the availability of an exemption from the Securities Act for the sale of any
Warrant or Restricted Common Stock.
 
-11-

--------------------------------------------------------------------------------


 
  11. LOSS OR MUTILATION


  Upon receipt by the Company from Holder of evidence reasonably satisfactory to
it of the ownership of and the loss, theft, destruction or mutilation of this
Warrant and indemnity reasonably satisfactory to it (it being understood that
the written agreement of the Holder shall be sufficient indemnity), and in case
of mutilation upon surrender and cancellation hereof, the Company will execute
and deliver in lieu hereof a new Warrant of like tenor to Holder; provided, in
the case of mutilation no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.


  12. OFFICE OF THE COMPANY


  As long as any of the Warrants remain outstanding, the Company shall maintain
an office or agency (which may be the principal executive offices of the
Company) where the Warrants may be presented for exercise, registration of
transfer, division or combination as provided in this Warrant.


  13. LIMITATION OF LIABILITY


  No provision hereof, in the absence of affirmative action by Holder to
purchase shares of Common Stock, and no enumeration herein of the rights or
privileges of Holder hereof, shall give rise to any liability of Holder for the
purchase price of any Common Stock or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.
 
  14. MISCELLANEOUS
 
  14.1 Nonwaiver and Expenses


  No course of dealing or any delay or failure to exercise any right hereunder
on the part of Holder shall operate as a waiver of such right or otherwise
prejudice Holder’s rights, powers or remedies. If the Company fails to make,
when due, any payments provided for hereunder, or fails to comply with any other
provision of this Warrant, the Company shall pay to Holder such amounts as shall
be sufficient to cover any costs and expenses including, without limitation,
reasonable attorneys’ fees, including those of appellate proceedings, incurred
by Holder in collecting any amounts due pursuant hereto or in otherwise
enforcing any of its rights, powers or remedies hereunder.


  14.2 Notice Generally


  Except as may be otherwise provided herein, any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the facsimile number specified in this Section 14.2
prior to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number specified in this Section on a day that is
not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:
 

If to the Company: ThermoEnergy Corporation       Attn.: Chairman      
124 West Capitol Avenue
Suite 880
Little Rock, AR 72201
             
Telephone: (501) 376-6477
Facsimile: (501) 375-5249
   

 
-12-

--------------------------------------------------------------------------------


 

With a copy to: Nixon Peabody, LLP      
Attn.: William E. Kelly
100 Summer Street
Boston, MA 02110-2131


Telephone: (617) 345-1195
Facsimile: (866) 743-4899
            If to the Holder:   Robert S. Trump    

 
or such other address as may be designated in writing hereafter, in the same
manner, by such addressee.


   14.3 Indemnification


  The Company agrees to indemnify and hold harmless Holder from and against any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, attorneys’ fees, expenses and disbursements of any kind which may
be imposed upon, incurred by or asserted against Holder in any manner relating
to or arising out of any failure by the Company to perform or observe in any
material respect any of its covenants, agreements, undertakings or obligations
set forth in this Warrant; provided, however, that the Company will not be
liable hereunder to the extent that any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, attorneys’ fees,
expenses or disbursements are found in a final nonappealable judgment by a court
to have resulted from Holder’s gross negligence, bad faith or willful misconduct
in its capacity as a stockholder or warrantholder of the Company.


   14.4 Remedies


  The Holder in addition to being entitled to exercise all rights granted by
law, including recovery of damages, will be entitled to specific performance of
its rights under Section 9 of this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of Section 9 of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate.


   14.5 Successors and Assigns


  Subject to the provisions of Sections 3.1 and 9, this Warrant and the rights
evidenced hereby shall inure to the benefit of and be binding upon the
successors of the Company and the successors and assigns of the Holder. The
provisions of this Warrant are intended to be for the benefit of all Holders
from time to time of this Warrant and, with respect to Section 9 hereof, holders
of Warrant Stock, and shall be enforceable by any such Holder or holder of
Warrant Stock.
 
-13-

--------------------------------------------------------------------------------


  
14.6 Amendment


This Warrant and all other Warrants may be modified or amended or the provisions
hereof waived with the written consent of the Company and Holder.


   14.7 Severability


  Wherever possible, each provision of this Warrant shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Warrant shall be prohibited by or invalid under applicable law, such
provision shall only be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Warrant.


14.8 Headings


  The headings used in this Warrant are for the convenience of reference only
and shall not, for any purpose, be deemed a part of this Warrant.


  14.9 Governing Law


  This Warrant shall be governed by the laws of the State of Delaware, without
regard to the provisions thereof relating to conflicts of law.


  IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
and its corporate seal to be impressed hereon and attested by its Secretary or
an Assistant Secretary.


Dated: _______, 2007
 

        THERMOENERGY CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

Dennis C. Cossey,   Chairman & CEO

 
Attest:

               

--------------------------------------------------------------------------------

Andrew T. Melton     Secretary and Chief Financial Officer      

 
-14-

--------------------------------------------------------------------------------




EXHIBIT A


SUBSCRIPTION FORM


[To be executed only upon exercise of Warrant]


The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for the purchase of __________ shares of Common Stock of ThermoEnergy
Corporation and herewith makes payment therefor, all at the price and on the
terms and conditions specified in this Warrant and requests that certificates
for the shares of Common Stock hereby purchased (and any securities or other
property issuable upon such exercise) be issued in the name of and delivered to


______________________________________________________________________________


whose address is
 
______________________________________________________________________________


and, if such shares of Common Stock shall not include all of the shares of
Common Stock issuable as provided in this Warrant, that a new Warrant of like
tenor and date for the balance of the shares of Common Stock issuable hereunder
be delivered to the undersigned.
 

                   

--------------------------------------------------------------------------------

(Name of Registered Owner)                  

--------------------------------------------------------------------------------

(Name of Registered Owner)                      

--------------------------------------------------------------------------------

(Street Address)
                     

--------------------------------------------------------------------------------

(City) (State) (Zip Code)
            Notice: The signature on this subscription must correspond With the
name as written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 
A-1

--------------------------------------------------------------------------------




EXHIBIT B


ASSIGNMENT FORM



FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:



   
No. of Shares of
 
Name and Address of Assignee
 
Common Stock
                               

 
and does hereby irrevocably constitute and appoint


_______________________________________________________________________


attorney-in-fact to register such transfer on the books of ThermoEnergy
Corporation maintained for the purpose, with full power of substitution in the
premises.


Dated:

                   

--------------------------------------------------------------------------------

Print Name)                  

--------------------------------------------------------------------------------

(Signature)                      

--------------------------------------------------------------------------------

(Print Name of Witness)
                     

--------------------------------------------------------------------------------

(Witness’s Signature)
              Notice: The signature on this assignment must correspond with the
name as written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 
B-1

--------------------------------------------------------------------------------


 